COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  SALVADOR GARCIA,                                §             No. 08-19-00176-CR

                                Appellant,        §                Appeal from the

  v.                                              §         112th Judicial District Court

  THE STATE OF TEXAS,                             §           of Pecos County, Texas

                                Relator.          §                  (TC# 3539)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF JANUARY, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.